Case 1:15-cr-00616-AT Document 743 Filed 07/15/19 Page 1 of 10
            Case 1:15-cr-00616-AT Document 743 Filed 07/15/19 Page 2 of 10




       l.       Any and all right, title, and interest of the defendant in The Lookalike LLC;

       m.       33% of the interest held by the defendant in Neshi Productions;

       n.       Any and all right, title, and interest of the defendant in Digging the Dirt;

       o.       Any and all right, title, and interest of the defendant in Changecoin;

       p.       Any and all right, title, and interest of the defendant in UX Pin Inc.;

       q.       Any and all right, title, and interest of the defendant in Koinify Inc.;

       r.       Any and all right, title, and interest of the defendant in Fitmob Inc.;

       s.       Any and all right, title, and interest of the defendant in Contractually Inc.;

       t.       Any and all right, title, and interest of the defendant in Bit Access Inc;

       u.       Any and all right, title, and interest of the defendant in Tesloop Inc.;

       v.       Any and all right, title, and interest of the defendant in Appdiff Inc.;

       w.       Any and all right, title, and interest of the defendant in Service Inc.;

       x.       50% of the interest held by the defendant in Priority Ventures;

       y.       Any and all right, title, and interest of the defendant in Joust, Inc. of which Priority
                Ventures LLC has a 100% interest;

       z.       Any and all right, title, and interest of the defendant in Priority Ventures LLC;

       aa.      Any and all right, title, and interest of the defendant in Outbox, Inc. of which
                Priority Ventures LLC has a 100% interest; and

       bb.      Any and all right, title, and interest of the defendant in Be Great Partners, Inc.

(e. through bb., collectively, the “Subject Property”);

                WHEREAS, the Citibank Balances, Jaquet Droz Watch, Breitling Watches, and

Cryptocurrency Balance are more particularly described as the following:

                (i)    $82,000.00 in United States currency formerly held in the name of Darcy
                       Wedd at Citibank, N.A in Account No.153199583;
                                                   2
         Case 1:15-cr-00616-AT Document 743 Filed 07/15/19 Page 3 of 10




               (ii)    One Jaquet Droz, GSQ Black Tech SS ALIG 43MM, Serial No.: 134;

               (iii)    (a) one steel bezel Breitling watch, containing the alphanumeric stamp
                       A13356 on the back case and (b) one steel bezel Breitling watch, containing
                       reference number A1337053/B973; and

               (iv)    (a) all right, title, and interest of the defendant in approximately 1.432424
                       Bitcoin (BTC); (ii) all right, title, and interest of the defendant in
                       approximately 1.3472087 Bitcoin (BCH); (iii) all right, title, and interest of
                       the defendant in approximately 4.99993679 Etherium (ETH);

       ((i) through (iv), together with the Subject Property, the “Forfeited Property”)

               WHEREAS, the Preliminary Order of Forfeiture directed the United States to

publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,

notice of the United States= intent to dispose of the Forfeited Property, and the requirement that

any person asserting a legal interest in the Forfeited Property must file a petition with the Court in

accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The

Preliminary Order of Forfeiture further stated that the United States could, to the extent practicable,

provide direct written notice to any person known to have an alleged interest in the Forfeited

Property and as a substitute for published notice as to those persons so notified;

               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government’s intent to dispose of the Forfeited

Property before the United States can have clear title to the Forfeited Property;

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Forfeited Property was posted on an official government internet site (www.forfeiture.gov)

beginning on October 18, 2018 for thirty (30) consecutive days, through November 16, 2018,

                                                  3
         Case 1:15-cr-00616-AT Document 743 Filed 07/15/19 Page 4 of 10



pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims

and Asset Forfeiture Actions and proof of such publication was filed with the Clerk of the Court

on July 12, 2019 (D.E. 742);

               WHEREAS, on or about October 23, 2018, notice of the Preliminary Order of

Forfeiture was sent via federal express to:

                                  Maurice H. Sercarz
                                  Sercarz & Riopelle, L.L.P.
                                  810 Seventh Avenue, Suite 620
                                  New York, NY 10019
                                  (Counsel for Darcy Wedd)

                                  Robert Caliendo
                                  Sercarz & Riopelle, L.L.P.
                                  810 Seventh Avenue, Suite 620
                                  New York, NY 10019
                                  (Counsel for Darcy Wedd)

                                  Michael J. Proctor
                                  Durie Tangri LLP
                                  530 Molino Street., Suite 111
                                  Los Angeles, CA 90013
                                  (Counsel for Erdolo Eromo)

                                  Michael V. Schafler
                                  Boies, Schiller & Flexner, LLP(CA)
                                  725 S. Figueroa St. 31st Fl
                                  Los Angeles, CA 90017
                                  (Counsel for Erdolo Eromo)

                                  Bradley D. Simon
                                  Simon & Partners LLP
                                  515 Fifth Avenue
                                  New York, NY 10176
                                  (Counsel for Christopher Goff)

                                  Kenneth C. Murphy
                                  Simon & Partners LLP
                                  515 Fifth Avenue
                                  New York, NY 10176
                                  (Counsel for Christopher Goff)
                                                4
Case 1:15-cr-00616-AT Document 743 Filed 07/15/19 Page 5 of 10




                   Reuven L. Cohen
                   Cohen Williams Williams LLP
                   724 South Spring St, Suite 903
                   Los Angeles, CA 90014
                   (Counsel for Francis Assifuah)

                   Jennifer Leigh Williams
                   Cohen Williams Williams LLP
                   724 South Spring Street, 9th Floor
                   Los Angeles, CA 90014
                   (Counsel for Francis Assifuah)

                   Anthony Cecutti
                   Law Office of Anthony Cecutti
                   217 Broadway, Suite 707
                   New York, NY 10007
                   (Counsel for Jason Lee)

                   David Paek
                   Law Offices of David Paek
                   3450 Wilshire Blvd. Ste610
                   Los Angeles, CA 90010
                   (Counsel for Jason Lee)

                   Richard John Ma
                   The Law Offices of Ma & Park, PLLC
                   315 Broadway, Suite 200
                   New York, NY 10007
                   (Counsel for Jason Lee)

                   Marc S. Nurik
                   Brown George Ross LLP
                   2121 Ave. of the Stars
                   Suite 2400
                   Los Angeles, CA 90067
                   (Counsel for Fraser Thompson)

                   Jonathan T. Savella
                   Law Office of Jonathan Savella
                   810 Seventh Ave., Ste 620
                   New York, NY 10019
                   (Counsel for Fraser Thompson)

                   K.C. Maxwell
                                  5
Case 1:15-cr-00616-AT Document 743 Filed 07/15/19 Page 6 of 10



                   Browne George Ross LLP
                   101 California Street, Suite 1225
                   San Francisco, CA 94111
                   (Counsel for Fraser Thompson)

                   Be Great Partners, Inc.
                   5900 Wilshire Blvd
                   Los Angeles, CA 90036

                   Be Great Partners, Inc.
                   60 E South Temple
                   Salt Lake City, UT 84111

                   Outbox, Inc.
                   PO Box 1907
                   Austin, TX 78767

                   Priority Ventures, LLC
                   1640 S Sepulveda Blvd
                   Los Angeles, CA 90025

                   Priority Ventures, LLC
                   8447 Wilshire Blvd
                   Beverly Hills, CA 90211

                   Joust, Inc.
                   800 Brazos St
                   Austin, TX 78701

                   Joust, Inc.
                   10408 Yucca Dr
                   Austin, TX 78759

                   Appdiff, Inc.
                   7523 Donegal Dr
                   Cupertino, CA 95014

                   Appdiff, Inc.
                   22809 SE 287th Pl
                   Maple Valley, WA 98038

                   Tesloop, Inc.
                   13547 Ventura Blvd
                   Sherman Oaks, CA 91423


                                 6
Case 1:15-cr-00616-AT Document 743 Filed 07/15/19 Page 7 of 10



                   Tesloop, Inc.
                   9317 Aston Martin Dr
                   Las Vegas, NV 89117

                   Bit Access, Inc.
                   290 Picton Ave, 202,
                   Ottawa, ON
                   K1Z8P8, CA

                   Contactually, Inc.
                   1200 19th St NW
                   Washington, DC 20036

                   Contactually, Inc.
                   1005 7th St NW
                   Washington, DC 20001

                   Contactually, Inc.
                   1499 Massachusetts Ave NW
                    Washington, DC 20005

                   Fitmob, Inc.
                   333 Bryant St
                   San Francisco, CA 94107

                   Fitmob, Inc.
                   1520 Folger Dr
                   Belmont, CA 94002

                   Fitmob, Inc.
                   371 5TH ST
                   San Francisco, CA 94107

                   Koinify, Inc.
                   618 Stardust Ln
                   Los Altos, CA 94024

                   UX Pin, Inc.
                   950 Page Mill Road
                   Palo Alto, CA 94304

                   Changecoin
                   548 Market St
                   San Francisco, CA 94104


                                7
Case 1:15-cr-00616-AT Document 743 Filed 07/15/19 Page 8 of 10



                   Changecoin
                   32 Castledown Rd
                   Pleasanton, CA 94566

                   Neshi Productions
                   1640 S Sepulveda Blvd
                   Los Angeles, CA 90025

                   Neshi Productions
                   8447 Wilshire Blvd
                   Beverly Hills, CA 90211

                   Neshi Productions
                   3774 Degnan Blvd
                   Los Angeles, CA 90018

                   The Lookalike, LLC
                   115 Sharon Dr
                   New Orleans, LA 70124

                   Mother's Day, LLC
                   10474 Santa Monica Blvd., Suite 401
                   Los Angeles, CA 90025

                   Balance Street, Inc.
                   5318 E 2nd St
                   Long Beach, CA 90803

                   Balance Street, Inc.
                   1200 Seaport Blvd
                   Redwood City, CA 94063

                   Wanderu, Inc.
                   8 Saint Marys St
                   Boston, MA 02215

                   Stockr, Inc.
                   500 S Grand Ave
                   Los Angeles, CA 90071

                   Stockr, Inc.
                   137 Bay St
                   Santa Monica, CA 90405

                   Dealflicks
                                8
         Case 1:15-cr-00616-AT Document 743 Filed 07/15/19 Page 9 of 10



                                   444 Castro St
                                   Mountain View, CA 94041

                                   Dealflicks
                                   1201 N Orange St
                                   Wilmington, DE 19801

                                   Dealflicks
                                   1201 N Orange St
                                   Wilmington, DE 19801

                                   Filmbreak, Inc
                                   11845 W Olympic Blvd, Suite 1100W
                                   Los Angeles, California

               WHEREAS, on or about November 8, 2019, notice of the Preliminary Order of

Forfeiture was sent via federal express to:

                                   Jeffrey Alberts, Esq.
                                   Pryor Cashman
                                   7 Times Square
                                    New York, NY 10036

               WHEREAS, on or about November 9, 2019, notice of the Preliminary Order of

Forfeiture was sent via federal express to:

                                   Angellist LLC
                                   2995 Woodside Road, Suite 400
                                   Woodside, CA 94062

               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Forfeited Property have been

filed;

               WHEREAS, the Defendant and the noticed parties listed above are the only persons

and/or entities known by the Government to have a potential interest in the Forfeited Property; and

               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest
                                                  9
Case 1:15-cr-00616-AT Document 743 Filed 07/15/19 Page 10 of 10
